IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 94-CA-00785-SCT
STEVEN E. VARVARIS
v.
JEAN KOUNTOURIS, MIKE KOUNTOURIS AND THE
ESTATE OF EMANUEL VARVARIS
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                              07/18/94
TRIAL JUDGE:                                   HON. ROBERT LEWIS GIBBS
COURT FROM WHICH APPEALED:                     HINDS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        STEVEN E. VARVARIS
ATTORNEY FOR APPELLEES:                        PAUL NEVILLE
NATURE OF THE CASE:                            CIVIL - TORTS (OTHER THAN PERSONAL
                                               INJURY AND PROPERTY DAMAGE)
DISPOSITION:                                   AFFIRMED - 2/20/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE PRATHER, P.J., PITTMAN AND SMITH, JJ.


     PRATHER, PRESIDING JUSTICE, FOR THE COURT:




                                         INTRODUCTION

The instant appeal represents the fourth appeal before this Court involving litigation between Steven
Varvaris and his sister and brother-in-law as well as the continuation of a lengthy family feud between
said parties. The earlier cases of Kountouris v. Varvaris, 476 So. 2d 599, 607 (Miss. 1985), In Re
Will and Estate of Varvaris, 477 So. 2d 273 (Miss. 1985), and Matter of Estate of Varvaris, 528
So. 2d 800 (Miss. 1988) dealt with issues arising from the last will and testament of Emanuel
Varvaris, the father of Steven and Jean. The record indicates that the parties in the present case have
also litigated extensively in federal courts as well as in courts in Greece and Turkey.

The present appeal involves allegedly fraudulent actions on the part of Jean occurring in 1967 and
1969 in connection with the conveyance of real property located in Greece, as well as the alleged
conversion of personal property and an allegedly malicious civil prosecution both of which, Varvaris
alleges, occurred in Greece in 1993. The circuit judge dismissed all of the aforementioned causes of
action based on the running of the statute of limitations or based on the judge's declining to exercise
jurisdiction over the causes of actions arising in Greece. This Court affirms.

                            STATEMENT OF THE CASE AND FACTS

Steven Varvaris filed suit in the Circuit Court of Hinds County on March, 1993 against his sister,
Jean Kountouris and her husband, Mike Kountouris. Varvaris alleges in his petition that his sister and
brother-in-law fraudulently concealed a cause of action arising from the transfer of a quitclaim deed
to two properties located in the District of Hora, Patmos, Greece. The deed was prepared in 1967
and transferred to Varvaris in 1969 in Jackson, Mississippi in exchange for properties located in the
district of Grikou, Patmos, Greece and twenty-five thousand dollars in cash. Varvaris alleges that his
sister did not actually own the properties in question and thus had no title to transfer, but he
nevertheless notes that he retains full ownership in the two properties today based upon adverse
possession and having recorded the deed in 1983. Indeed, the properties have appreciated
dramatically in value since 1969 up to a current value of approximately $500,000, and Varvaris notes
that Jean filed an unsuccessful lawsuit in Greece in 1993 in order to set aside said conveyance.

The unsuccessful Greek civil suit gives rise to Varvaris' second cause of action against his sister and
her husband: a malicious civil prosecution cause of action. Varvaris also asserts a conversion cause of
action resulting from an alleged incident in Greece in 1993 in which, he contends, Jean and Mike
stole personal property of his worth in excess of $75,000.00 from his residence in Patmos, Greece. In
response to a Miss. Rules of Civil Proc. Rule 12 motion from Jean and Mike, the circuit judge
dismissed all three of Varvaris' causes of action. The judge declined to exercise jurisdiction over the
conversion and malicious prosecution causes of action, based on the premise that said actions were in
current litigation in Greece and given that said actions would require the application of Greek law
and would necessitate the calling of Greek witnesses. The judge dismissed the fraudulent
concealment cause of action based upon a ruling that the statute of limitations had run. Varvaris filed
a timely appeal from said rulings.

                                                  LAW

     I. The lower court judge erred in refusing and depriving Appellant's request and right to
     a court hearing with a court reporter present and depriving and denying appellee to have
     witnesses as well as appellant's themselves testify to give evidence under oath.

Varvaris' entire argument with regard to his first point of error is as follows:

     It is plaintiff's position and agreed upon by defendant's own attorney, Paul Neville, that once a
     plaintiff requests a hearing with a court reporter, as well as calling relevant witnesses to testify
     for plaintiff, the lower court judge should have granted plaintiff's request and for the lower
     judge to deny and deprive plaintiff of his request is an error on his part and this exhibits bias and
     prejudice against the plaintiff.

Varvaris' complains that the trial judge did not allow him to finish his oral argument before ruling
against him, and that he was forced to conclude his "oral" argument in writing. Varvaris cites no
authority for the proposition that the trial judge had no discretion to cut short his argument, and he
requests no remedy from this Court in this regard. Varvaris merely asserts that the trial judge's failure
to grant said hearing exhibits bias against him. This Court need not consider such a point of error
lacking in authority, and this point of error is overruled.

     II. The lower court's ruling that the statute of limitations on issue two, trover and
     conversion and malicious prosecution, even though that both issues occurred in 1993,
     that the statutes of limitations were not active and expired.

In his second point of error, Varvaris appears to misconstrue the ruling of the trial court below.
Varvaris appears to be under the impression that the trial court ruled that his trover/conversion and
malicious prosecution actions arising from events which allegedly occurred in Greece in 1993 were
barred by the statute of limitation. In fact, the trial court made no such ruling, but rather declined to
exercise jurisdiction over these matters. Accordingly, this point of error represents an appeal from a
non-existent ruling and is overruled.

     III. The lower court erred and grossly misconstrued and wrongfully misinterpreted [sic.]
     Mississippi statute 15-1-67, Effect of Fraudulent Concealment of Cause of Action
     involving appellant's first issue, that the time accrues and commences from day one the
     concealed fraud occurred rather from day one the fraud was discovered with property
     and due diligence on appellant's part.

Varvaris sued Mike and Jean based upon a fraudulent concealment cause of action under Mississippi
law. Miss. Code Ann. § 15-1-67, "Effect of fraudulent concealment of cause of action" provides that:

     If a person liable to any personal action shall fraudulently conceal the cause of action from the
     knowledge of the person entitled thereto, the cause of action shall be deemed to have first
     accrued at, and not before, the time at which such fraud shall be, or with reasonable diligence
     might have been, first known or discovered.

It is Varvaris' contention that Jean and Mike Kountouris committed fraud against him in 1967 and
1969 by purporting to quitclaim to him two parcels of real property located in the District of Hora,
Greece which they did not actually own and thus had no right to convey.

Varvaris asserts in his complaint that his mother, Kaliope, had briefly possessed the home in the Hora
District in Greece, but he asserts that she did not legally own said property. Varvaris alleges that a
Ms. Christalis had gained ownership of the Hora property by adversely possessing said property
between 1937 and 1963, but that the Kountorises promised her $1,000 in 1963 if she agreed to not
formally pursue her adverse possession claim against them. Thus, Varvaris contends that the
Kountorises knew beginning in 1963 that neither parent legally owned either of the two properties in
the District of Hora. Varvaris notes that, in 1969, Jean and her father Emanuel Varvaris transferred a
quitclaim deed in Jackson, MS conveying the two properties in the Hora District to Steven Varvaris
in exchange for the title to two properties in the district of Grikou and twenty-five thousand dollars.

The present appeal arises from the granting of a Miss. Rules of Civil Proc. Rule 12 motion to dismiss
filed by Jean and Mike in lieu of an answer to Varvaris' petition. The standard of review for this
Court is to determine whether, accepting the allegations in Varvaris' complaint as true, it appears
beyond doubt that Varvaris could not prove any set of facts under which he would be entitled to
relief. Overstreet v. Merlos, 570 So. 2d 1196 (Miss. 1990).

This Court initially notes that it appears questionable whether Mississippi law, rather than Greek law,
should apply to the present cause of action at all. In Kountouris v. Varvaris, this Court remanded to
the trial court for a consideration of whether Greek law should apply, in spite of the fact that both
parties involved urged that Mississippi law be applied. Kountoris, 476 So. 2d at 607. Given that the
present dispute centers around alleged fraud concerning real property located in Greece, it appears
likely that Greek law should apply and that Varvaris should not be able to maintain the concealment
fraud cause of action under Mississippi law at all. This Court need not make a holding in this regard,
however, given that it is clear that Varvaris will be unable to establish a concealment fraud cause of
action, even assuming that Mississippi law were held to apply.

One glaring area in which Varvaris' cause of action is lacking is with regard to any possible theory of
damages. Varvaris alleges that "both the real estates were in full possession of plaintiff, Steven
Varvaris, from 1969-1993 for over 24 years and lawful title acquired by Varvaris by recordation of
the 1969 Sales Deed in May of 1983." Thus, Varvaris alleges that he was defrauded by being sold a
quitclaim deed to property not owned by the vendors, but he nevertheless asserts that he validly owns
said property based upon both Greek law of adverse possession and upon the recording of the
quitclaim deed in 1983.

Accepting the facts in the petition as true, it appears that the allegedly fraudulent conveyance of the
Hora properties was highly beneficial to Varvaris, given that Varvaris owns this property to this date
and given that this property has dramatically appreciated in value. Indeed, Varvaris' complaint notes
that Jean unsuccessfully filed suit in Greece in 1993 to set aside the conveyance. The following
excerpt from Varvaris' petition is illustrative as to both the personal and vindictive nature of the
current dispute as well as to the fact that Varvaris currently owns the Hora properties in question:

     From the above, my insane and criminal sister and defendant, Jean Kountoris, alleges in her suit
     of 1993 ... "that my brother took advantage of my youth" in 1969 and her age then was 43
     years old, "and inexperience and induced me to convey the properties on July 8, 1969." The
     complete idiotic, outrageous, scandalous, false, bogus, and fraudulent allegations of my sister
     would stagger even the imagination of an idiot. From day one my sister and defendant alleges a
     fantasy, and yet the same idiot, waits for over 24 years, realizes that the same property is worth
     over $500,000.00 and now wants to claim it back ..."

Varvaris' petition is thus internally inconsistent in that he repeatedly notes his full ownership rights in
the Hora properties quitclaimed to him, yet he claims that his sister defrauded him by purporting to
convey property which she did not own.

The other area in which Varvaris' petition is lacking is with regard to a coherent theory as to which
actions by Jean and Mike subsequent to the alleged actual fraud in 1967 and 1969 served to conceal
the alleged fraud. Varvaris merely cites the black letter law applicable to concealment fraud and
asserts that he will establish a factual basis for said legal theory at trial. Varvaris asserts that he first
learned of the fraud in 1993, but his petition leaves it unclear as to the manner in which he came to
said realization. The suit filed by Jean in Greece in 1993 appears to have contended that she had a
valid title to the property in question, but that she was induced by Steven to sell her said property
based on her "youth and inexperience."

Given that Varvaris recounts at great length the factual basis for every past and present grievance he
has against Jean, the absence of any factual basis in the petition supporting his citations of black letter
law is quite conspicuous. It appears to this Court that Varvaris is merely using the pretext of a
concealed fraud in order to maintain a highly doubtful cause of action which occurred several
decades ago. Accepting the facts in Varvaris' petition as accurate, it appears beyond doubt that he
will be unable to prove any set of facts under which he would be entitled to relief, even assuming that
Mississippi law should apply to the present dispute. Accordingly, this Court concludes that the circuit
judge correctly dismissed the present cause of action and said dismissal is accordingly affirmed.

     IV. The lower court erred by ruling that all three issues of appellant's occurred only in
     the foreign country of Greece and in fact, with the exception of the second issue of trover
     and conversion, all the events of the other two issues occurred only in the city of Jackson,
     county of Hinds, state of Mississippi and agreed even by appellee's attorney, Paul Neville.

This point of error once again misconstrues the ruling of the trial court below in part, given that the
trial court did not contest that the alleged concealed fraud cause of action arose in part in the United
States. The trial court dismissed the concealed fraud cause of action based on the fact that said cause
of action was barred by the statute of limitations. There is a valid issue as to whether Greek law
should control the allegations in the present case, but this issue need not be addressed given that
Varvaris' complaint fails to state a claim upon which relief might be granted.

     V. In conformity with C.J.S. statutes 89 and 90, jurisdiction and venue, respectively,
     provide that a plaintiff may institute a civil action in one state or country and such action
     may be brought in any county of jurisdiction over the parties can be obtained, as well as
     on conflict of issues, most jurisdiction have rejected the Lex Loci Delicto and apply the
     law of the state having the greatest interest on the issue in question of liability for inter-
     family torts as the state of Louisiana Supreme Court correctly ruled in Jagers v. Royal
     Indemnity Co., 276 So. 2d 390 (LA 1973).

     VI. The lower court erred in ruling that the Mississippi court is not the proper forum on
     all three issues at bar and lacks jurisdiction of all subjects and entire subject matter on
     all three issues of appellants.

     VII. The lower court erred by ruling that all three issues of appellant are presently in
     litigation in Greece and in fact only one of the three was litigated and terminated in favor
     of the appellant and thus met one of the essential requirements of Mississippi law, that
     the case must have been abandoned or terminated in conformity with what this court
     ruled in Royal Oil Co. Inc. v. Wells, 500 So. 2d 439 (Miss. 1987) and Gaylord of Meridian,
     Inc. v. Sicard, 384 So. 2d 1042 (Miss. 1980).

     VIII. Appellee's attorney is constantly confused and relates the three issues of the
     appellant's at bar with another issue involving two wills and a power of attorney that has
     been litigated and terminated in both the courts of Mississippi and Greece, devising and
     conveying only one real estate situated in the District of Grikou, Patmos, Greece and has
     no relation to conveyed two real estates by one of the appellee's to appellant's personal
     property that occurred in 1993 and no litigation nor any civil action was commenced by
     anyone on appellant's two issues in any court in Mississippi nor in Greece.

The remaining "points of error" are combined as they all either relate to the trial court's declining to
exercise jurisdiction over Varvaris' remaining cause of action or else said "points of error" constitute
mere points of argument which will be addressed herein.

     1. Malicious prosecution.

Varvaris's second cause of action dismissed by the trial court was a malicious prosecution cause of
action for the civil suit filed in Greece by Jean. Varvaris cites no authority for a malicious prosecution
action arising out of an unsuccessful civil suit filed in a foreign nation, and this is undoubtedly an
issue of first impression for this Court. It should be readily apparent, however, that the trial court
properly declined to exercise jurisdiction over this cause of action. Alleged abuses of the processes of
the Greek court system are properly a subject for Greek courts, and Greek law presumably contains
provisions for sanctions in the event of frivolous suits. The difficulties which would be encountered in
attempting to decipher the Greek civil action would be extreme, and any abuses of the Greek civil
court system are best dealt with by Greek courts. The trial court properly declined to exercise
jurisdiction over the malicious prosecution cause of action.

     2. Conversion

The second cause of action over which the trial court declined to exercise jurisdiction was a
conversion cause of action for an alleged incident in which, Varvaris asserts, Jean and Mike
converted personal property of his located in Patmos, Greece. Specifically, Varvaris alleges that:

     On or about August 23, 1993, both the defendants, while in Patmos, Greece, did willfully and
     unlawfully, breaking and entering the residence of the plaintiff in the District of Hora, Patmos,
     Greece and took, absconded and did steal several valuables and antique icons valued more than
     $75,000.00, dating from 1796-1898 from the home of the plaintiff and converted the personal
     property of the plaintiff to them and at least two Greek American nationals vacationing in the
     island of Patmos are witnesses to the above episode of the two defendants and both living in the
     US can and will testify on behalf of the plaintiff at trial.

The trial judge declined to exercise jurisdiction over this cause of action, ruling that:

     The Court further finds that all allegations involving events that occurred within the Republic of
     Greece, if they state a cause of action, would involve the application of Greek law, involve
     Greek witnesses and according to the complaint are in active litigation between the same parties
     in the Republic of Greece. Therefore, this Court in the exercise of its discretion declines to
     exercise any jurisdiction it may have over said cause of action.

This Court held in Kountouris v. Varvaris that, while the courts of this State have the discretion to
exercise jurisdiction over cases involving foreign disputes and requiring the application of foreign
law, the exercise of such jurisdiction is not mandatory, and that "whether the trial court will proceed
in a case such as this is a matter committed to its sound and informed discretion." Id., 476 So.2d at
607-08.
The Chancellor's stated reasons for declining to exercise jurisdiction over the conversion cause of
action are, for the most part, sound. Varvaris points out that the alleged incident from which the
conversion cause of action arises is not in fact in active litigation in Greece, and he states that
unnamed American citizens witnessed the conversion and will be able to testify as to the allegations
in his complaint. Nevertheless, the fact remains that the alleged conversion took place in Greece, and
would likely involve the application of Greek law. This Court's experiences in Varvaris' previous
appeals before this Court demonstrate the extreme difficulties which are encountered in attempting to
apply Greek law in the courts of this State.

In addition, this Court should not be expected to ignore the fact that Varvaris' petition reads more
like a personal attack and a continuation of a personal vendetta than a civil lawsuit. The acrimonious
and disjointed nature of the petition raises question as to whether the lawsuit is designed primarily to
seek relief or to harass and waste the resources of Varvaris' family. Varvaris, who, though not an
attorney, deems himself to have a "legal expertise on estates, inheritances and property rights, second
to none, in the state of Mississippi and the Republic of Greece,"filed the present petition on a pro se
basis, while Jean and Mike were forced to hire counsel to respond to the suit.

Varvaris' petition repeatedly sets forth every alleged "criminal" act which he alleges Jean and Mike
committed against him over the course of their family dispute, only to concede that "none of these
criminal patterns are intended for litigation nor anyone of the eight patterns is an issue in this suit and
complaint of the plaintiff." The petition also recites Greek law only to summarize the relevancy of
said law by pronouncing that "none of the above is an issue in the present complaint and suit and an
issue on appeal before the Greek Supreme Court." The petition thus serves to obscure the fact that
no valid claim for relief is asserted in the present case by restating prior grievances which have been
dealt with in previous cases.

The trial judge can not be expected to ignore such strong indications that a suit might be designed for
purposes of harassment in deciding whether to exercise jurisdiction over a given case. In addition, the
trial judge correctly concluded that the present grievances would better be litigated in Greek courts
applying Greek law. This Court accordingly holds that the trial judge did not abuse his discretion in
declining to exercise jurisdiction over this cause of action and his ruling is affirmed in its entirety.

JUDGMENT IS AFFIRMED.

SULLIVAN, P.J., PITTMAN, BANKS, ROBERTS, SMITH AND MILLS, JJ., CONCUR.
McRAE, J., CONCURS IN RESULT ONLY. LEE, C.J., NOT PARTICIPATING.